Citation Nr: 0516484	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  97-03 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an original disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an original compensable disability rating 
for right shoulder pain, prior to May 17, 2003.

4.  Entitlement to a disability rating in excess of 20 
percent for right shoulder instability, from May 17, 2003, to 
the present.

5.  Entitlement to a compensable disability rating for left 
shoulder pain.

6.  Entitlement to an original compensable disability rating 
for low back pain, prior to May 17, 2003.

7.  Entitlement to a disability rating in excess of 20 
percent for spondylosis of the lower back, from May 17, 2003, 
to the present.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Regional Office (RO) in Washington, D.C., that granted the 
veteran's claims of entitlement to service connection for 
PTSD, assigning a 30 percent disability rating, and bilateral 
shoulder pain and lower back pain, assigning a noncompensable 
rating.  The veteran properly perfected an appeal as to these 
issues.  

The veteran testified at a videoconference hearing conducted 
by the undersigned member of the Board in November 2002.  A 
copy of the transcript of that hearing is of record.

The Board remanded the issues that are the subject of this 
decision in August 2003.  Review of the actions performed by 
the Appeals Management Center (AMC), in Washington, DC, and 
by the RO reveals that the mandate of the remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2005 rating decision, the RO increased the 
disability evaluations assigned to the veteran's PTSD, from 
30 percent to 50 percent, effective September 1995; to his 
right shoulder instability, from noncompensable to 20 percent 
effective May 17, 2003; and to his spondylosis of the lower 
back, from noncompensable to 20 percent effective May 17, 
2003.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Because the RO did not assign 
effective dates for the increased ratings assigned to the 
veteran's right shoulder instability and spondylosis of the 
lower back, the Board must address the issues as "staged" 
ratings.  The propriety of the ratings from their effective 
date, through the point in time when a final resolution of 
each issue has been reached, is currently before the Board.  
Fenderson v. West, 12 Vet App 119 (1999); Grantham v. Brown, 
114 F.3d 1156 (1997).  

The Board finally notes that one of the original issues 
remanded by the Board on appeal was entitlement to an 
increased rating for bilateral shoulder pain.  Because the RO 
only increased the disability rating assigned to the 
veteran's right shoulder instability, the Board must 
separately address the propriety of the rating assigned to 
the veteran's left shoulder pain.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of a present bilateral 
hearing loss disability by VA standards.
 
3.  The veteran's service-connected mental disorders, 
including PTSD and psychosomatic pain, are manifested by 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
occupational and social impairment with deficiencies in most 
areas.

4.  Prior to May 17, 2003, the veteran's right shoulder 
disability was manifested by nonunion with loose movement.

5.  From May 17, 2003, to the present, the veteran's right 
shoulder instability was manifested by pain on motion, 
infrequent episodes of dislocation, and non-union with loose 
movement.

6.  The veteran's service-connected psychosomatic left 
shoulder pain is not manifested by objective symptomatology.

7.  Prior to May 17, 2003, the veteran's low back pain was 
manifested characteristic pain on motion.

8.  From May 17, 2003, to the present, the veteran's 
spondylosis of the lower back has been manifested by 
characteristic pain on motion, moderate limitation of motion, 
and flexion to 60 degrees.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  The criteria for an evaluation of 70 percent, but no 
more, for PTSD and psychosomatic shoulder pain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411 and 9421 
(2004); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9402, 9411 
(1996).

3.  The criteria for an original disability rating of 20 
percent, but no more, for right shoulder instability, prior 
to May 17, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.71a Diagnostic 
Codes 5200, 5201, 5202, 5203 (2004).

4.  The criteria for an original disability rating in excess 
of 20 percent for right shoulder instability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.71a Diagnostic Codes 5200, 5201, 5202, 
5203 (2004).

5.  The criteria for an original disability rating of 10 
percent, but no more, for spondylosis of the lower back, 
prior to May 17, 2003, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 through September 25, 2003).

6.  The criteria for an original disability rating in excess 
of 20 percent for spondylosis of the lower back, from May 17, 
2003, to the present, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a Precedent Opinion dated 
in December 2003, the VA General Counsel found that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising from, or "downstream" from, the grant of 
service connection such as claims for an earlier effective 
date or disagreement with the initial rating of a newly 
service-connected disability.  See Vet. Aff. Op. Gen. Couns. 
Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of 
the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).  This opinion indicates that the 
expanded duties to notify contained in the VCAA are 
inapplicable to the claims of entitlement to increased or 
compensable ratings under consideration in the present 
appeal.

Nevertheless, in an October 2004 letter, the AMC notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection 
and for increased or compensable ratings, and of what part of 
that evidence was to be provided by him and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claims.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the October 2004 VCAA 
notice was provided to the veteran long after the initial 
adjudication of his claim in February 1996.  The U.S. Court 
of Appeals for Veterans Claims (Court) has expressed the view 
that a claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 18 Vet. App. at 420-
421.  In this case, however, it is obvious that the RO could 
not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place more than 
four years prior to the enactment of the VCAA and the 
promulgation of its implementing regulations.

The Board finds that the veteran was not prejudiced by the 
post-initial adjudication VCAA notification.  Throughout the 
course of this longstanding appeal, the veteran has been 
repeatedly advised of the evidence of record and the 
applicable rating criteria.  He has continued to submit or 
identify additional evidence in support of his appeal and 
that evidence was duly considered by the RO.  Indeed, in the 
February 2005 Supplemental Statement of the Case, the RO 
indicated that it had again reviewed the veteran's claims 
folders in their entirety.  Thus, the Board finds that the 
veteran received the same benefit of the RO's full 
consideration of the all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in August 2003 to obtain additional records as well as 
VA examination reports.  As noted above, the AMC and RO have 
complied with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports recently obtained by the RO.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  For all the foregoing reasons, the Board concludes 
that VA's duties to assist the veteran have also been 
fulfilled.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability has resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was manifested in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical, unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a) 
(2004).

Hearing Loss

If there is insufficient evidence to establish that a claimed 
hearing loss was present during service, the evidence must 
establish a nexus between any such current disability and 
inservice exposure to loud noise.  See Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  Moreover, with certain enumerated 
disorders such as sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service medical records include reports of entrance and 
separation examinations, as well as interim hearing 
conservation testing.  

On the veteran's June 1979 entrance examination audiogram, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
20
10
10
10
10

On the veteran's April 1986 hearing conservation reference 
audiogram, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
0
10
LEFT
15
10
0
5
10

On the veteran's January 1995 hearing conservation audiogram, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
25
LEFT
15
15
15
20
25

On the veteran's March 1995 separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
25
LEFT
15
15
15
20
25

On the veteran's separation examination, it was noted that he 
had HFHL, high frequency hearing loss.  Review of the hearing 
results indicate that higher pure tone thresholds were 
determined to be present at the 6000 Hz frequency.  The Board 
notes that these frequencies are not used to determine the 
presence of a hearing loss for disability purposes, and 
therefore will not be specifically reported.

On the veteran's only authorized VA audiological evaluation 
dated in June 2003, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
10
10
10
20
35

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004); 
see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing 
loss is . . . a 'disability' for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met....").  

A review of the veteran's service medical records and post-
service evidence discloses that the veteran's bilateral 
hearing has not been found to exhibit hearing loss within the 
threshold established by 38 C.F.R. § 3.385.  While the 
veteran was noted to have high frequency hearing loss, as 
noted above it was based upon abnormal readings in 
frequencies that are not considered in the determination of 
hearing loss under 38 C.F.R. § 3.385 (2004).

Under 38 C.F.R. § 3.385, the veteran does not have abnormal 
hearing or a hearing loss in either ear for the purposes of 
establishing VA disability.  There is no evidence that the 
veteran's hearing has deteriorated since the last 
audiological examination.  Therefore, there is no indication 
that a more current VA examination would serve any purpose 
other than to further delay the adjudication of the veteran's 
claim.

No competent medical evidence has been submitted that 
demonstrates that the veteran currently has a hearing loss in 
either ear.  With no competent medical evidence of the 
current presence of a hearing loss disorder under VA 
regulations, the claim for service connection for bilateral 
hearing loss must be denied.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.358.

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Mental Disorders

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  In a precedent opinion, the VA Office 
of General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  In the event that it is 
determined that the prior version is more favorable, then the 
Board should apply the former provision to periods both 
before and after the effective date of the regulatory change. 
See VAOPGCPREC 3-2000 (April 10, 1999).  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to November 7, 1996, the Board may apply 
only the previous version of the rating criteria.  As of the 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.  

The Board notes that the veteran was also originally service-
connected for bilateral psychosomatic shoulder pain in 
February 1996.  The veteran's shoulder pain in the right 
shoulder has been found to have an element of physical 
disability, and is addressed below as right shoulder 
instability.  To the extent that the pain in his shoulders is 
psychosomatic in origin, it is considered in conjunction with 
his PTSD under the general criteria for mental disorders and 
should be rated pursuant to DC 9421, somatization disorder; 
DC 9422, pain disorder; DC 9423 undifferentiated somatoform 
disorder; DC 9424 conversion disorder; or DC 9425 
hypochondriasis.

Rating Criteria

The veteran's PTSD is evaluated by the RO as 50 percent 
disabling under Diagnostic Code (Code) 9411.  At the time the 
veteran's original claim was filed, PTSD was evaluated using 
criteria from the general rating formula for psychoneurotic 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Under these old criteria, a 10 percent evaluation 
was provided where there were neurotic symptoms which 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  Id.  

A 30 percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id.  The VA General Counsel, in 
response to an invitation by the United States Court of 
Appeals for Veterans Claims (Court) to construe the term 
"definite" in a manner that would quantify the degree of 
impairment, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

Under the new criteria effective November 7, 1996, the use of 
the General Rating Formula for Mental Disorders is 
proscribed.  Under that formula, a 10 percent disability 
rating is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, Code 
9411 (2004).

A 30 percent rating will be assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When a mental disorder that develops in service as a result 
of a highly stressful event is severe enough to bring about 
the veteran's release from active military service, the 
rating agency shall assign an evaluation of not less than 50 
percent and schedule an examination within the six month 
period following the veteran's discharge to determine whether 
a change in evaluation is warranted.  38 C.F.R. §§ 4.129 
(2004) (effective November 1996).

Factual Background

Review of the veteran's service medical record reveals that 
while undergoing a Persian Gulf syndrome evaluation he 
endorsed suicidal ideation and was hospitalized.  At that 
time, it appears he was diagnosed with PTSD and a 
differential diagnosis of mental disorder was made based on 
psychological testing.  The Board notes that the veteran has 
at various times submitted records of the psychological 
testing in support of his claim for an increased rating.

During the veteran's period of active service, he was 
diagnosed with PTSD.  At a psychological evaluation performed 
in connection with the veteran's Medical Evaluation Board in 
May 1995, his symptomatology was described.  He was noted to 
have been hospitalized in December 1994 after endorsing 
suicidal ideation during evaluation for Persian Gulf 
syndrome.  During hospitalization, both PTSD and a 
personality disorder were diagnosed.  He had symptoms 
including nightmares of traumatic events, flashbacks, anger, 
and increased startle reflex.  

The veteran reported that flashbacks occurred for one to 
three hours in duration, sometimes two to three times per 
day.  He reported the flashbacks were more like a daydream.  
The psychologist noted that there were some conflicting items 
reported as flashbacks that suggested embellishment.  The 
veteran had also recently successfully completed a college 
course in English.

The examiner noted that in 1987 psychological factors 
affecting his shoulder pain, which was felt to be out of 
proportion to physical findings, had been diagnosed.  The 
evaluation at that time had also suggested personality 
disorder traits, including over-sensitivity and distrust of 
others.  In 1993, he had been seen for PTSD and depressive 
symptoms.

On examination, the veteran was somewhat hostile with poor 
eye contact.  His mood was angry and his affect was flat.  
His thought processes were somewhat tangential at times.  His 
thought content focused primarily on complaints against his 
treatment by the Army.  He had neither suicidal nor homicidal 
ideation.  He had no hallucinations.  He was oriented, was 
able to recall two of three objects in five minutes, had good 
concentration, could spell "world" backwards, and his 
abstract ability was average.

The service examiner diagnosed PTSD, chronic without 
significant response to medication, manifested by 
hypervigilance, outbursts of anger, difficulty concentrating, 
flat affect, nightmares, flashback, episodes, efforts to 
avoid feelings and recollections of traumatic events, all of 
which had occurred over the previous four years.  The 
impairment for military duty was noted to be marked, with 
impairment for further social and industrial adaptability to 
be moderate.  The veteran's GAF score was currently 55 with 
the highest of the previous year a 62.

The veteran sought treatment at VA in June 1997.  He had 
symptoms of depression, some flashbacks, interrupted sleep 
with nightmares, onset insomnia, anxiety, irritability, and 
forgetfulness.  He had taken Prozac in the past, which had 
helped, but had not had any in over a year.  His affect was 
appropriate, but moderately depressed and irritable.  He was 
coherent, but spoke in short phrases, appearing to be fearful 
of opening up.  He had no evident hallucinations or 
delusions.  There were no suicidal or homicidal symptoms.  
The diagnosis was noted to be PTSD by history, with current 
depression and anxiety.  He was noted to have copies of 
psychological testing that showed possible mild brain 
dysfunction with an auditory processing problem.

The veteran was first evaluated by VA subsequent to service 
in October 1997.  He was not then being treated.  The veteran 
reported he had trouble sleeping, nightmares, startle 
reaction, woke up at night in cold sweats with bad dreams, 
and averaged only 2 to 5 hours of sleep per night.  He stated 
that he had no interest in life, and that his second marriage 
was in jeopardy.  

The veteran was noted to have slight psychomotor retardation.  
He was either uncooperative with the interview or just very 
slow to answer questions.  He had very poor eye contact.  His 
speech was delayed and his attitude was sarcastic.  His mood 
was slightly agitated and his affect was blunt.  His thought 
processes were logical and sequential.  He denied 
hallucinations or paranoia.  He had reported homicidal 
ideation, stating "I want to shoot all those psychiatrist 
and psychologist."

The examiner diagnosed PTSD and assigned a GAF score of 50.  
He noted that the veteran did suffer from PTSD symptoms.  The 
examiner did note that although the veteran stated that he 
had memory problems, he could cite all the PTSD symptoms 
clearly and precisely.  The veteran was working, and stated 
that he was forced to work because the government did not pay 
him enough to live on.

The veteran testified at a video conference hearing in 
November 2002.  He argued that while in service he had been 
found to have significant impairment in his ability to recall 
or retain verbal information.  He asserted that he did not 
believe the evaluation in 1994 at Fitzsimmons Army Medical 
Center had been considered in his evaluation for PTSD.  He 
reported that he considered his daydreams and his looking at 
people while believing he saw someone else to be 
hallucinations, contrary to what had been noted by the VA 
examiner.

The veteran reported that he had flashbacks, trouble 
sleeping, migraine headaches, memory loss, poor 
concentration, and racing thoughts.  He was employed driving 
a trash truck.  He was not getting any treatment for his PTSD 
because he did not get along with mental health providers.  
Although the testimony is confusing, it appears he asserted 
that because he had been told that all his pain was 
psychosomatic, he went to work because, although he felt pain 
throughout his body, it did not exist, therefore he had no 
reason to miss work.

The veteran was next examined by VA in May 2003.  At that 
time, his symptoms included flashbacks and hypervigilance.  
Loud noises and social settings tended to trigger severe 
anxiety and flashbacks.  He avoided social settings.  He did 
maintain gainful employment, although joint pain made work 
challenging.  He reported that he hid his depressed and 
anxious symptoms while at work in order to avoid discourse 
with coworkers.  He had impaired social relationships with 
family and friends due to severe anxiety associated with 
social interactions.  He also complained of extreme 
difficulty with sleep, interrupted frequently with 
nightmares.  He had moderate to severe anhedonia, which 
seemed to have lasted several years.  He was not taking any 
psychiatric medications nor was he being followed for 
treatment due to a long history of negative experiences with 
medical personnel.

The examiner noted his review of the veteran's claims folder, 
including documents presented by the veteran.  These included 
an MMPI profile that indicated some cognitive impairment 
especially with recall and language.

The veteran was noted to have a great deal of psychomotor 
agitation.  He seemed very apprehensive and paranoid through 
much of the interview.  Periodically he did become fairly 
relaxed but at other times, he broke into tears while trying 
to search for answers to the examiner's questions.  His 
speech was broken, slow, and soft.  He did not demonstrate 
any frank delusion; however, he did seem moderately paranoid.  
The examiner noted that this might be relatively appropriate 
considering the diagnosis of PTSD and a history of being 
restrained against his will in a hospital setting.  He 
reported that his mood was bad.  His affect was flattened 
most of the time, but at times became very sad and depressed.  
He denied active hallucinations, although it sounded as 
though he had some perceptual distortions when he had 
flashback type experiences.  His thought processes were 
mildly tangential at times.  He was overall fairly goal 
directed, and demonstrated fairly good insight about the 
compensation process, pointing out that an increase in 
disability would be subtracted from his retirement benefits, 
thus eliminating any motive of financial gain from the 
proceedings.

The examiner diagnosed PTSD, noting the veteran also had 
several signs and symptoms of major depressive disorder.  He 
was noted to be able to maintain regular employment despite 
having chronic pain and chronic mental illness.  The examiner 
assigned a GAF score of 40.  The examiner noted the veteran's 
functional capacity was moderately impaired by his PTSD.

Analysis

Review of the competent medical evidence and the testimony 
presented to the undersigned in November 2002, reveals that 
the veteran has not in the past and is not currently seeking 
treatment for his service-connected PTSD.  Therefore, the 
Board's review of the veteran's symptomatology is limited to 
the veteran's assertions, the evaluations made during 
service, and the VA examiner's reports.

From the date of service connection to the present, the Board 
finds that the evidence supports a disability rating of 70 
percent under both the new and old criteria.  

The highest GAF score, 55, was noted just prior to his exit 
from service.  Subsequent to service, it has only been found 
by examiners to have decreased, initially at 50 in 1997, and 
most recently at 40, which indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

Under the old criteria, the Board finds the symptomatology 
produced by the veteran's PTSD and somatoform shoulder pain 
described by the veteran and reported by the examiners to be 
severe in impact on the veteran's social and industrial 
adaptability.  At the time of the veteran's exit from 
service, the veteran's functional impairment was noted to be 
marked.  Additionally, the GAF scores from 55 to 40 indicate 
serious to major impairment in function.  As such, the Board 
finds the evidence most nearly approximates the criteria for 
a 70 percent disability rating under the old criteria.

Under the new criteria, the Board notes that the veteran has 
been shown to have deficiencies in most areas, including work 
and family life.  He has been unable to maintain his 
marriages and is noted to be avoidant of social interaction.  
It appears that his anxious and depressed affect effect his 
ability to function independently.  He has been shown to have 
difficulties with memory and cognition.  Thus, the Board 
finds that the symptomatology reported by the VA examiners 
most nearly approximates the criteria for a 70 percent 
disability rating under the new criteria.

The Board finds that the veteran's symptoms do not 
approximate the criteria, new or old, for a 100 percent 
disability rating.  Under the old criteria, the Board finds 
that the evidence has not shown virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or demonstrable inability to obtain or 
retain employment.  The veteran reports that although 
impaired he is able to disguise his anxiety and depression to 
maintain relationships with his coworkers, at no time has he 
been shown to border on gross repudiation of reality, and he 
has maintained employment.

Under the new criteria, the Board finds that he has not been 
shown to have total occupational and social impairment.  At 
no time has he exhibited gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The Board does not find that entitlement to a 100 percent 
schedular disability is shown by the evidence of record.  
Therefore, the veteran's appeal is granted to the extent of a 
70 percent disability rating, and no more, for PTSD.

Increased Musculoskeletal Ratings

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004). The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Factual Background

Initially the Board notes that the veteran has consistently 
been shown to be right hand dominant. 

In January 1995, prior to the veteran's separation from 
service, his bilateral shoulder pain was evaluated.  He was 
noted to have had pain for more than 10 years.  His pain was 
constant in the "the ball" of the joint, with occasional 
radiation down to the chest.  He had no atrophy and range of 
motion to 180 degrees in abduction and forward flexion.  
There was a visible and palpable clunk in the right shoulder 
with active forward flexion past 60 degrees.  He did not have 
generalized ligament laxity.  The impression was MDI R>L 
(multidirectional instability, right greater than left).  

The veteran underwent a Persian Gulf registry examination in 
June 1997.  His back and shoulder complaints were evaluated.  
He complained of back pain when he bent forward or backward.  
He reported his legs got numb when he stood for a long time 
or after he sat for a long time.  He had no incontinence.  He 
reported bilateral shoulder pain since he was in the Persian 
Gulf.  He had no history of injury.  He reported they hurt 
all the time, worse when he raised his upper extremities 
above the shoulder.

On physical examination, the veteran had normal curvature of 
the lumbar spine with no muscle spasm.  Back range of motion 
testing showed:  forward flexion of 90 degrees with 
subjective pain, backward extension to 10 degrees, lateral 
bending to 35 degrees with no pain, and rotation was to 25 
degrees with no pain.  Shoulder range of motion testing 
showed:  forward elevation from 0 to 90 degrees with pain 
bilaterally continuing up to 180 degrees with pain; abduction 
bilaterally from 0 to 60 degrees with pain continuing up to 
180 degrees with subjective pain; internal and external 
rotation from 0 to 90 degrees, with subjective discomfort; 
palpation of the shoulder joints was nontender and showed no 
swelling or muscle atrophy.  He could walk on his heels and 
toes.

The examiner diagnosed chronic back pain, mechanical, and 
bilateral shoulder pain, no objective abnormal signs.

The veteran was examined by VA for compensation purposes in 
October 1997.  He was noted to be employed full-time as a 
truck driver.  He had multiple complaints including low back 
pain of chronic duration and bilateral shoulder pain.  

His symptoms were such that he had low back pain that was 
constant and had been getting worse over time.  It was worse 
with activities such as bending, lifting, and stooping.  It 
was slightly better with rest.  He said it never went away 
completely.  He had no sciatic radiation to his feet.

Examination showed 5/5 strength in his lower extremities 
including dorsiflexion, plantar flexion of the feet, and also 
of his quads.  He had deep tendon reflexes in his lower 
extremities.  He had normal sensation.  He had a negative 
straight leg raise bilaterally for any evidence of sciatica.  
He had no paraspinal muscle spasm.  He was noted to be quite 
flexible and could get within 2 inches of the floor on 
flexion.  He also had good extension and rotation.

With regard to his bilateral shoulder pain, the examiner 
noted that the veteran had no history of frank trauma or 
dislocations to his shoulders.  He had full range of motion 
of both shoulders, with 160 degrees of forward flexion, 110 
degrees of abduction, internal rotation to T6, and 40 degrees 
of external rotation.  He had excellent rotator cup strength.  
He had no rotator cup or acromial tenderness.  There was a 
negative impingement sign bilaterally and a negative 
apprehension test for dislocation.

The examiner diagnosed mechanical low back pain and 
subjective shoulder pain of unclear etiology.  X-ray 
examination showed a normal right shoulder and normal lumbar 
spine.

The veteran was most recently examined in May 2003.  The 
examiner noted that most of the veteran's problems in his 
back and shoulder had been related in the past to his 
psychiatric difficulties.  The examiner noted the veteran had 
a very odd affect on examination.  He reported that he was 
not taking any pain medication at the time of examination.  
He was not tender to palpation over his AC 
(acromioclavicular) joint, his supraspinatus, infraspinatus, 
or teres minor.  He had pain with motion of his right 
shoulder, however he was able to work through the pain and 
obtain actually a good range of motion.  However, during 
range of motion he would posteriorly subluxate his shoulder, 
and even dislocated it posteriorly.  In addition, this 
happened during forward flexion and abduction.  He was also 
able, with external rotation and abduction to subluxate his 
shoulder anteriorly.  This did cause him a great deal of 
pain.  The examiner noted that he was able to physically 
cause an anterior and posterior subluxation in the veteran to 
2+.  He noted this was not a frank dislocation, but he could 
rest the shoulder on the glenoid anteriorly and posteriorly 
with shock.  His sensation and muscular strength were found 
to be intact.

Examination of the lower back revealed midline back and 
paraspinous muscle tenderness.  There was no pain laterally 
to the paraspinous muscles.  He walked with an antalgic gait.  
He had no lower extremity pain or symptoms; all the 
symptomatology was isolated in the lumbar spine.  His range 
of motion was decreased with forward flexion to approximately 
60 degrees with pain.  He was able to hyperextend to 20 and 
laterally bend to 30 degrees bilaterally with pain.

The examiner noted his initial impression of the veteran's 
right shoulder on examination showed multidirectional 
instability in a veteran with a mental type history.  He 
noted this would be classified as a voluntary dislocator, 
which was a very difficult diagnosis to treat from a surgical 
standpoint, as such patients would, despite the best efforts 
in surgery, continue to voluntarily figure out a way to 
dislocate their shoulders, for attention or the need for 
attention.

The examiner noted a diagnosis of the lower back as chronic 
low back pain.  The veteran did not have any sciatic nerve 
type symptoms.  This was also a non-surgical problem, as 
surgery on the back was unlikely to improve it.  
Additionally, the veteran had no pain with ambulation other 
than in his back and did not show any signs of neurogenic 
type of claudication indicative of spinal stenosis.  X-ray 
examination showed straightened lumbar curves, with minimal 
spurring seen at L3-4 anteriorly.  The vertebrae and pedicles 
were intact.  The disc spaces were preserved.  There was no 
evidence of spondylolysis.  The radiologist diagnosed 
straightened curves, may be due to muscle spasm, and mild 
spondylosis.

In February 2004, the veteran reported continued pain in his 
shoulder and problems with dislocations.

The veteran was seen in July 2004 regarding his shoulder and 
back pain.  He was clearly upset and frustrated from the lack 
of pain relief.  He reported that vicodin had helped his back 
pain a little bit, but gabapentin had done nothing for his 
shoulder pain.  The veteran was found to have limited range 
of motion in both shoulders.  When he was asked to put his 
right hand behind his head, the shoulder dislocated.  The 
veteran was given a lidocaine/kalog injection into the right 
shoulder.  A follow-up treatment note reported the injection 
helped the pain and the veteran was reported to be feeling 
OK.

Shoulder Pain

Rating Criteria

Under VA regulation, full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees in forward elevation 
(flexion), 0 degrees to 180 degrees in abduction, 0 degrees 
to 90 degrees in external rotation, and 0 degrees to 90 
degrees in internal rotation.  38 C.F.R. § 4.71, Plate I 
(2004).

Diagnostic Code 5200 provides evaluation for ankylosis of 
scapulohumeral articulation in which the scapula and humerus 
move as one piece.  Unfavorable ankylosis, with abduction 
limited to 25 degrees from the side is assigned a 40 percent 
evaluation.  38 C.F.R. §4.71a DC 5200 (2004).  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Limitation of motion of the arm to shoulder level is assigned 
a 20 percent disability rating in either the major or minor 
arm.  Limitation of motion of the arm to shoulder level or to 
midway between side and shoulder level is assigned a 30 
percent disability rating for the major arm and a 20 percent 
disability for the minor arm. Limitation of motion to 25 
degrees from the side is assigned a 40 percent disability 
rating for the major arm and a 30 percent disability for the 
minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5202 provides a 20 percent evaluation for 
impairment of the humerus where there are infrequent 
episodes, and guarding of movement only at the shoulder level 
of either arm.  Where there is recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements, a 30 percent rating is 
assigned for the major arm and a 20 percent disability rating 
is assigned for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  

Ratings of 10 percent are available for impairment of the 
clavicle or scapula manifested by malunion or nonunion 
without loose movement.  A 20 percent disability rating is 
assigned for dislocation of the clavicle or scapula or 
nonunion with loose movement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  

Analysis

In this case, there has been no objective finding that the 
veteran's service-connected shoulder disabilities are 
manifested by ankylosis, either favorable or unfavorable.  
Based on the evidence of record, the Board finds that 
application of Diagnostic Code 5200 is not appropriate.  
Likewise, review of the evidence of record shows that the 
range of motion in the veteran's shoulders is essentially 
full both shortly before the veteran's separation from 
service and thereafter.  The Board finds that application of 
DC 5201 to the veteran's bilateral shoulder conditions is not 
appropriate at any time during the appellate period.

Compensable Disability Rating for Right Shoulder Pain, prior 
to May 17, 2003

Review of the evidence of record shows that in January 1995, 
prior to the veteran's separation from service, shows that 
there was a visible and palpable clunk in the right shoulder 
with active forward flexion past 60 degrees, resulting in a 
diagnosis of multidirectional instability.  While the 
examiner in October 1997 was unable to confirm objective 
findings of dislocations, these findings were again confirmed 
by the May 2003 VA examiner.  With application of the benefit 
of the doubt, the Board finds that the evidence supports a 20 
percent disability rating under DC 5203 for malunion of the 
clavicle or scapula with loose movement prior to May 17, 
2003.

Disability Rating in Excess of 20 Percent for Right Shoulder 
Instability

At no time during the period of time under appellate 
consideration is there evidence of record supportive of a 
disability rating greater than 20 percent for the veteran's 
right shoulder instability.  The Board notes that a 20 
percent disability is the maximum available pursuant to DC 
5203.  The Board notes that at no time has the evidence shown 
frequent episodes of recurrent dislocation at the 
scapulohumeral joint with guarding of all arm movements.  The 
veteran has been shown to have an essentially full range of 
motion.  There has been no evidence of fibrous union, 
nonunion (false flail joint) or loss of head (flail shoulder) 
supportive of an increased rating under DC 5202.

In sum, the maximum available schedular rating for the 
veteran's right shoulder instability subsequent to the 
veteran's separation from service is 20 percent.

Finally, although the veteran has complained of pain and 
limited motion in the right shoulder, the evidence shows that 
he does not have limitation of motion in the major right 
shoulder that would warrant a rating in excess of 20 percent 
under Diagnostic Code 5201.  Even considering DeLuca factors, 
the Board finds that the essentially full ranges of motion 
noted on examination do not support the assignment of a 
rating in excess of 20 percent rating under Diagnostic Code 
5201.  The Board also again notes the extent that the 
veteran's pain is the product of psychosomatic complaints, 
they are included in the veteran's evaluation under the 
general criteria for rating mental disorders.

Compensable Disability Rating For Left Shoulder Pain

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2004), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  

Review of the evidence of record does not reveal objective 
evidence of musculoskeletal disability in the veteran's left 
shoulder.  Prior to service and in the May 2003 VA 
examination, objective evidence of instability and 
subluxation were determined to be present in the right 
shoulder.  These findings were not mirrored in the left 
shoulder.  

Although the veteran has complained of pain in the left 
shoulder, the evidence shows that he does not have limitation 
of motion in the minor left shoulder that would warrant a 
compensable rating under Diagnostic Code 5201.  Even 
considering DeLuca factors, the Board finds that the 
essentially full range of motion noted on examination does 
not support the assignment of a compensable rating under 
Diagnostic Code 5201.  As such, the evidence shows that the 
diagnosis of psychosomatic pain of the right shoulder remains 
the most appropriate diagnosis and requires the veteran's 
left shoulder pain be evaluated under the general rating 
formula for mental disorders.  

Lower Back Pain

Rating Criteria

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  In August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  The veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal which allows application of the 
prior versions of the applicable diagnostic codes at 
38 C.F.R. § 4.71a to the period on or after the effective 
dates of the new regulations.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003).

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after the veteran's separation from service and 
(2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The Board notes that the February 2005 rating decision 
erroneously assigned a 20 percent disability rating effective 
May 17, 2003, supported only by an analysis under the new 
rating criteria.  The period prior to September 26, 2003, 
should have been evaluated solely under the old criteria.

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291-92 (2003).  Evaluations of 0, 10, and 
10 percent were assigned for slight, moderate, and severe 
limitation of motion of the dorsal spine, and evaluations of 
10, 20, and 40 percent were assigned for slight, moderate, 
and severe limitation of motion of the lumbar spine, 
respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a compensable evaluation prior to May 17, 
2003, under the old rating criteria, and is against an 
evaluation in excess of 20 percent for the veteran's 
spondylosis of the lower back after May 17, 2003 under the 
"old" or after September 26, 2003 under the "new" 
criteria.

With respect to entitlement to an original compensable 
disability rating for spondylosis of the lower back, prior to 
May 17, 2003, the Board finds the evidence supports a 10 
percent disability rating under DC 5295 for lumbosacral 
strain.  Under those criteria, a noncompensable rating was 
assigned with slight subjective symptoms only.  A 10 percent 
rating was assigned with characteristic pain on motion.  A 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was appropriate with 
severe symptomatology; with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a DC 
5295 (2003)

The evidence shows the veteran's consistent complaints of 
characteristic pain on motion.  However, little objective 
evidence of low back disability meeting the criteria of 
former DC 5295 has been evident either before or after May 
2003.  Significantly, there has been no evidence at any time 
of a unilateral loss of lateral spine motion in a standing 
position as is required for a 20 percent disability rating.  
None of the requisite findings being shown on examination at 
any time, the record also clearly demonstrates that the 
veteran's low back disability does not meet the criteria for 
a 40 percent rating under former DC 5295.

Review of the evidence under the criteria of former DC 5292, 
limitation of motion in the lumbar spine, shows persistent 
full range of motion upon examination.  In October 1997, it 
was remarked that the veteran was quite flexible and could 
get within 2 inches of the floor on flexion and had good 
extension and rotation.  Even slight limitation of motion was 
not demonstrated on examination until the May 2003 VA 
examination.  The evidence clearly does not demonstrate 
moderate or severe limitation of motion as is required for a 
20 or 40 percent disability rating under former DC 5292 
before May 2003.

Subsequent to May 17, 2003, with respect to the application 
of former Diagnostic Codes 5292, limitation of motion in 
lumbar spine, the Board acknowledges that the veteran has 
complained of limited motion, muscle spasm, and severe pain 
in his back since service.  Further, the evidence postdating 
service contains objective evidence of some paraspinal 
tenderness, limitation of motion, and occasional muscle spasm 
on objective demonstration.  On the other hand, the objective 
post-service evidence also shows that he can flex his back to 
at least 60 degrees; that he can extend it to at least 20 
degrees; that he can lateral tilt to at least 30 degrees 
bilaterally; as shown by the most recent VA examination.  His 
ambulation has been without pain, and he has exhibited full 
or near full motor strength on objective evaluation, with no 
neurogenic symptoms, and his coordination has been found to 
be intact.  In all, examiners have found it difficult to 
explain the veteran's functional disability.  In the Board's 
view, given the range of motion objectively noted since 
service, and in light of the findings indicating that he has 
normal or near-normal strength and good gait and 
coordination, the overall limitation of motion in his lumbar 
spine (even considering pain on use) cannot properly be 
characterized as "severe" so as to warrant a higher rating 
under former Diagnostic Code 5292.  Nor is there evidence 
that the veteran suffers a separate and distinct "moderate" 
loss of motion in the thoracic spine, so as to warrant the 
assignment of a higher rating under Diagnostic Code 5291.  
See 38 C.F.R. § 4.14 (2004).

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has complained of 
limited motion, muscle spasm, and severe pain in his back 
since service, and that there is objective evidence of 
paraspinal tenderness, limitation of motion, and occasional 
spasm.  However, as noted above, the objective post-service 
evidence shows that he can flex his back to at least 
60 degrees, and that it is not ankylosed.  Accordingly, there 
is no basis for assigning a higher rating under the "new" 
criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed disc disease, and the findings in the evidence are 
not representative of disc disease (for example, the veteran 
does not complain of symptoms such as numbness or tingling, 
or radiation of pain or other symptoms into the lower 
extremities, and all sensory examinations have been normal).  
There is also no evidence of fractured vertebrae, or 
ankylosis, that would support an evaluation under the 
criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

Additional considerations

Because the veteran is currently employed, the criteria for a 
total disability rating based on unemployability are not met 
on their face.  Regulations require that the veteran be 
unable to secure or follow a substantial gainful occupation 
as a result of service-connected disabilities.  The veteran 
has remained employed, currently as a trash truck driver, 
since his separation from service.

The possibility of an extraschedular evaluation for the 
veteran's service connected disabilities has been considered.  
The present appeal does not present an exceptional or unusual 
disability picture with such factors as frequent 
hospitalization so as to preclude the use of the regular 
rating criteria.  Thus, an increased rating on an 
extraschedular basis under 38 C.F.R. § 3.321 is not in order.



ORDER

1.  The claim of service connection for bilateral hearing 
loss is denied.

2.  Entitlement to increased evaluation to 70 percent, and no 
more, for PTSD and psychosomatic pain is granted, subject to 
the regulations governing the payment of monetary awards.

3.  Entitlement to increased original disability rating to 20 
percent for right shoulder instability, prior to May 17, 
2003, is granted, subject to the regulations governing the 
payment of monetary awards.

4.  The claim of entitlement to a disability rating in excess 
of 20 percent for right shoulder instability, from May 17, 
2003, to the present is denied.

5.  The claim of entitlement to a compensable disability 
rating for left shoulder pain is denied.

6.  Entitlement to an increased original disability rating to 
10 percent, and no more, for low back pain prior to May 17, 
2003, is granted, subject to the regulations governing the 
payment of monetary awards.

7.  The claim of entitlement to a disability rating in excess 
of 20 percent for spondylosis of the lower back, from May 17, 
2003, to the present is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


